Judgment Supreme Court, New York County (Brenda Soloff, J.), rendered March 10, 2004, convicting defendant, upon his plea of guilty, of tampering with physical evidence in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Since defendant’s ineffective assistance of counsel claim turns on matters outside the record, including counsel’s specific advice to defendant concerning the immigration consequences of his plea, it is not reviewable on direct appeal and would require a further record to be developed by way of a CPL 440.10 motion (see People v Love, 57 NY2d 998 [1982]). On the existing record, to the extent it permits review, we find that defendant has failed to demonstrate that counsel provided improper advice (see People v Ford, 86 NY2d 397, 404 [1995]; compare People v McDonald, 1 NY3d 109 [2003]).
We perceive no basis upon which to reduce defendant’s conviction to a lesser offense (see People v Velasquez, 25 AD3d 501 [2006]). Concur—Tom, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.